522 N.W.2d 425 (1993)
In the Matter of the DISTRICT JUDGE VACANCY IN the CHAMBER AT BOTTINEAU IN the NORTHEAST JUDICIAL DISTRICT.
No. 930010.
Supreme Court of North Dakota.
April 5, 1993.

ORDER
H.B. 1517 of the 1991 Legislative Assembly, codified as ch. 326, North Dakota Session Laws, Section 27-05-02.1, N.D.C.C., requires a decision by the Supreme Court within 90 days after notification by the Governor of a district court vacancy, and requires an order that:
a. the vacancy be filled; or,
b. the vacant office be transferred; or,
c. the vacant office be abolished.
On January 5, 1993, the Supreme Court received notification from the Honorable Edward T. Schafer, Governor, that a vacancy at Bottineau resulted from the resignation of the Honorable William A. Neumann as judge of the district court upon his taking office as a Justice of the North Dakota Supreme Court. A hearing was held before the Honorable Vernon R. Pederson, Surrogate Judge, sitting as a Hearing Officer, in Bottineau on March 15, 1993. Consultation with judges and attorneys of the Northeast Judicial District took place in the Supreme Court Courtroom on March 24, 1993.
This order is based on the determination that the office is not necessary for effective judicial administration only when considered in the context of the reduction of the number *426 of judges required by Section 27-05-01(2), N.D.C.C.
IT IS THEREFORE ORDERED, that this vacant office of district judge at Bottineau be abolished effective immediately.
/s/ Gerald W. Vande Walle
GERALD W. VANDE WALLE,
Chief Justice
/s/ Herbert L. Meschke
HERBERT L. MESCHKE,
Justice
/s/ Beryl J. Levine
BERYL J. LEVINE,
Justice
/s/ Dale V. Sandstrom
DALE V. SANDSTROM,
Justice
The Honorable WILLIAM A. NEUMANN, Justice, deeming himself disqualified, did not participate.